ORDER
PER CURIAM.
Danny Reed (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief following an eviden-tiary hearing. Movant sought to vacate his conviction for attempted statutory rape in the first degree, Sections 566.032 and 564.011, RSMo 2000, following the entry of his guilty plea, for which Movant was sentenced to ten years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).